10-286-ag
    Chowdhury v. Holder
                                                                                  BIA
                                                                          A073 663 929
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of April, two thousand twelve.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
                 Circuit Judges.
    _______________________________________
    TOFAIL AHMED CHOWDHURY,
             Petitioner,

                          v.                               10-286-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Thomas V. Massucci, New York, N.Y.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; Michael P. Lindemann,
                                    Assistant Director; Daniel I.
                                    Smulow, Office of Immigration
                                    Litigation, Civil Division, United
                                    States Department of Justice,
                                    Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Tofail Ahmed Chowdhury, a native and citizen of

Bangladesh, seeks review of a December 30, 2009 order of the

BIA denying his motion to reopen his removal proceedings.

In re Tofail Ahmed Chowdhury, No. A073 663 929 (B.I.A. Dec.

30, 2009).   We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).   Here, Chowdhury’s motion to reopen was

indisputably untimely, as he filed it more than seven years

after his final order of removal, and number-barred because

it was his second motion to reopen.     See 8 U.S.C.

§ 1229a(c)(7)(A), (C).    Thus, Chowdhury was required to

establish materially “changed country conditions arising in

the country of nationality.”    8 U.S.C. § 1229a(c)(7)(C)(ii);

see also 8 C.F.R. § 1003.2(c)(3)(ii).

    Substantial evidence supports the BIA’s conclusion that

Chowdhury failed to establish a change of country conditions


                                2
material to his claim that he would be persecuted in

Bangladesh because of his former political activities in

support of the Jatiya Party.   Chowdhury’s claim of

materially changed conditions rests primarily on his

assertion that, on December 25, 2008, members of the BNP’s

Rapid Action Battalion raided his home and beat his brother

while attempting to arrest Chowdhury for jumping bail.

However, this incident does not differ materially from the

incidents Chowdhury described during his initial merits

hearing, at which time Chowdhury alleged that he himself had

been beaten on multiple occasions, injured by a bomb attack,

and convicted of a crime in retaliation for his political

activities.   Additionally, country conditions evidence

demonstrates that even if any of the BNP’s actions were

politically motivated, as Chowdhury asserts, Chowdhury could

defend himself before Bangledesh’s independent judiciary, a

remedy that existed at the time of Chowdhury’s initial

merits hearing and when he filed his motion to reopen.

Indeed, country conditions have arguably improved since the

initial hearing, as the Awami League has returned to power

in Bangladesh with the Jatiya Party as an ally, and the

independent judiciary has stopped overturning politically



                               3
charged decisions unfavorable to the government and granted

bail to thousands of political figures.   Accordingly,

substantial evidence supports the BIA’s conclusion that

Chowdhury failed to demonstrate a material change in country

conditions.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

(2d Cir. 2008) (holding that when the agency explicitly

considers relevant evidence of country conditions in

evaluating a motion to reopen, this Court reviews the

agency’s factual findings under the substantial evidence

standard).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4